Case 1:19-cr-00724-JGK Document 103 Filed 07/27/21 Page i1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 19 Cr. 724 (JGK)

JIMMIE GILMORE, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:
The Government has moved in limine to exclude certain
evidence. ECF No. 100. The defendant should respond by August

3, 2021, The Government may reply by August 6, 2021.

 

 

 

   
   

SO ORDERED.
ae os os
Dated: New York, New York , . Po OOM oe
Suly 27, 2021 Ap LG ~
Le John G, Koeltl
United States District Judge
ee
USDS SDNY
DOCUMENT

BLECTRONICALLY FILED

DOC #: _____-—,,,
DATE FILED: _-/2. 222020

——

 

 
